October 12, 2010 VIA EDGAR Securities and Exchange Commission treet, N.E. Washington, DC 20549 Attention:Office of Filings, Information & Consumer Services Re: Henderson Global Funds (“Registrant”) (File Nos. 333-62270 and 811-10399) Ladies and Gentlemen: As administrator on behalf of the Registrant, pursuant to Rule 485(a) promulgated under the Securities Act of 1933, as amended (the “1933 Act”), following please find for filing on behalf of the above-referenced Registrant, Post-Effective Amendment No.41 under the 1933 Act and Amendment No. 43 under the Investment Company Act of 1940, as amended, to the Registrant’s Registration Statement on Form N-1A (the “Amendment”). The Amendment is being filed under paragraph (a)(2) of Rule 485 for the purpose adding one additional series to the Registrant, namely, the Henderson Emerging Markets Opportunities Fund (the “Fund”).The cover of the Prospectus and the Statement of Additional Information for the Fund includes the disclosure pursuant to Rule481(2) under the 1933 Act (“red herring” legend). If you have any questions relating to this filing, please do not hesitate to contact me at (617)662-3969. Very truly yours, /s/ Francine S. Hayes Francine S. Hayes Vice President and Managing Counsel Enclosures cc:C. Yarbrough
